
	
		I
		112th CONGRESS
		2d Session
		H. R. 5546
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide States and high-need local educational agencies with
		  flexibility in using Federal funds provided under such Act, and for other
		  purposes.
	
	
		1.Short titleThe Act may be cited as the
			 Relief for Educators To Adjust if
			 Necessary Act  or the RETAIN Act.
		2.Flexibility to
			 use Federal funds
			(a)In
			 generalSubpart 2 of part A
			 of title VI of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7305 et seq.) is amended to read as follows:
				
					2Funding
				Flexibility for States and High-Need Local Educational Agencies
						6121.Short
				titleThis subpart may be
				cited as the State and Local Funding Flexibility Act.
						6122.PurposeThe purpose of this subpart is to allow
				States and high-need local educational agencies the flexibility to—
							(1)design flexible
				programs that use Federal funds to support student achievement for all
				students, including students most at risk of failing to meet the State’s
				academic achievement standards; and
							(2)extend and enhance
				the funding flexibility provided to rural local educational agencies under
				section 6211 to all State educational agencies and local educational agencies
				by providing such agencies flexibility in using Federal formula funds received
				to prevent the layoff or termination of teachers or other staff.
							6123.Flexibility to
				use Federal funds
							(a)Alternative uses
				of federal funds for state educational agencies
								(1)In
				generalSubject to subsections (c) and (d) and notwithstanding
				any other provision of law, a State educational agency may use the applicable
				funding that the agency receives for a fiscal year to provide funds to
				high-need local educational agencies under the jurisdiction of the State
				educational agency to prevent the layoff or termination of teachers or other
				staff in such local educational agencies.
								(2)NotificationNot later than June 1 of each year, a State
				educational agency shall notify the Secretary of the State educational agency’s
				intention to use the applicable funding for the alternative uses under
				paragraph (1).
								(3)Applicable
				funding defined
									(A)In
				generalExcept as provided in subparagraph (B), in this
				subsection, the term applicable funding means funds provided to
				carry out State activities under one or more of the following
				provisions:
										(i)Section
				1003(g)(2).
										(ii)Section
				1004.
										(iii)Subpart I of
				Part B of title I.
										(iv)Part C of title
				I.
										(v)Part D of title
				I.
										(vi)Part A of title
				II.
										(vii)Part B of title
				II.
										(viii)Part A of title
				III.
										(ix)Part B of title
				IV.
										(x)Part A of title
				V.
										(xi)Title I of Public
				Law 111–226.
										(B)LimitationIn this subsection, the term
				applicable funding does not include funds provided under any of
				the provisions listed in subparagraph (A) that State educational agencies are
				required by this Act—
										(i)to
				reserve, allocate, or spend for required activities;
										(ii)to allot or award
				to local educational agencies or other entities eligible to receive such funds;
				or
										(iii)to use for
				technical assistance or monitoring.
										(4)DisbursementThe
				Secretary shall disburse the applicable funding to State educational agencies
				for alternative uses under
				paragraph (1) for a fiscal year at the
				same time as the Secretary disburses the applicable funding to State
				educational agencies that do not intend to use the applicable funding for such
				alternative uses for the fiscal year.
								(b)Alternative uses
				of federal funds for high-Need local educational agencies
								(1)In
				generalSubject to
				subsections (c) and (d) and notwithstanding any other provision of law, a
				high-need local educational agency may use the applicable funding that the
				agency receives for a fiscal year to prevent the layoff or termination of
				teachers or other staff in the agency.
								(2)NotificationA
				high-local educational agency shall notify the State educational agency of the
				local educational agency’s intention to use the applicable funding for the
				alternative uses under
				paragraph (1) by a date that is
				established by the State educational agency for the notification.
								(3)Applicable
				funding defined
									(A)In
				generalExcept as provided in
				subparagraph (B), in this
				subsection, the term applicable funding means funds provided to
				carry out local activities under one or more of the following
				provisions:
										(i)Part A of title
				I.
										(ii)Part C of title
				I.
										(iii)Part D of title
				I.
										(iv)Part A of title
				II.
										(v)Part A of title
				III.
										(vi)Part A of title
				V.
										(vii)Part A of title
				VII.
										(viii)Title I of Public Law 111–226.
										(B)LimitationIn this subsection, the term
				applicable funding does not include funds provided under any of
				the provisions listed in
				subparagraph (A) that high-need
				local educational agencies are required by this Act—
										(i)to reserve,
				allocate, or spend for required activities;
										(ii)to allot or award
				to entities eligible to receive such funds; or
										(iii)to use for
				technical assistance or monitoring.
										(4)DisbursementEach
				State educational agency that receives applicable funding for a fiscal year
				shall disburse the applicable funding to local educational agencies for
				alternative uses under
				paragraph (1) for the fiscal year at
				the same time as the State educational agency disburses the applicable funding
				to high-need local educational agencies that do not intend to use the
				applicable funding for such alternative uses for the fiscal year.
								(c)Rule for
				administrative costsA State educational agency or a high-need
				local educational agency may only use applicable funding (as defined in
				subsection (a)(3) or (b)(3), respectively) for administrative costs incurred in
				carrying out a provision listed in subsection (a)(1) or (b)(1), respectively,
				to the extent that the agency, in the absence of this section, could have used
				funds for administrative costs with respect to a program listed in subsection
				(a)(3) or (b)(3), respectively.
							(d)Rule of
				constructionNothing in this
				section shall be construed to relieve a State educational agency or local
				educational agency of any requirements relating to—
								(1)maintenance of effort;
								(2)use of Federal
				funds to supplement, not supplant, non-Federal funds;
								(3)comparability of
				services;
								(4)equitable
				participation of private school students and teachers;
								(5)applicable civil
				rights requirements;
								(6)the selection of
				school attendance areas or schools under subsections (a) and (b), and
				allocations to such areas or schools under subsection (c), of section
				1113;
								(7)section
				1111;
								(8)section 1116;
				or
								(9)section
				3122.
								(e)DefinitionsFor purposes of this subpart:
								(1)High-need local
				educational agencyThe term high-need local educational
				agency means a local educational agency—
									(A)(i)that serves not fewer
				than 10,000 children from families with incomes below the poverty line;
										(ii)for which not less than 20 percent
				of the children served by the agency are from families with incomes below the
				poverty line; or
										(iii)which has a teacher-to-student
				ratio of 1:25; and
										(B)(i)for which there is a
				high percentage of teachers not teaching in the academic subjects or grade
				levels that the teachers were trained to teach; or
										(ii)for which there is a high
				percentage of teachers with emergency, provisional, or temporary certification
				or licensing.
										(2)Other
				staffThe term other staff does not include
				administrators or administrative personnel.
								.
			(b)Conforming
			 amendmentThe table of contents of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by striking the items
			 relating to subpart 2 of part A of title VI and inserting the following:
				
					
						Subpart 2—Funding Flexibility for State and Local Educational
				Agencies
						Sec. 6121. Short title. 
						Sec. 6122. Purpose.
						Sec. 6123. Flexibility to use Federal
				funds.
					
					.
			
